Citation Nr: 1615657	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-33 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from March 1984 to April 1988, March 1989 to September 1994, March 2003 to May 2004, March 2005 to September 2007, and May 2009 to May 2010.  Service in Southwest Asia is indicated by the record.  The Veteran is the recipient of the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In his December 2011 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge.  However, in January 2015, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In September 2015, the Board remanded the claim for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a February 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Prior to June 13, 2011, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas.

2.  From June 13, 2011, the Veteran's PTSD has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  The Veteran's PTSD does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 70 percent, but no higher, for PTSD have been met prior to June 13, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  From June 13, 2011, the criteria for a rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the PTSD claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), and VA treatment records have been obtained and associated with the claims file.  The Veteran was also afforded a VA examination in November 2010.

Pursuant to the September 2015 Board Remand, the Veteran was scheduled for a VA examination in January 2016; however, he did not appear.  He has provided no rationale showing good cause to explain why he failed to report for the examination.  There is no indication in the record that the letter notifying the Veteran of the scheduled January 2016 VA examination was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).

The report from the VAMC notes that the Veteran failed to report for the scheduled examination.  The February 2016 supplemental statement of the case informed the Veteran of his failure to report and there being no showing in the record of good cause for this failure.  There is no record in the claims file of a response from the Veteran.  In short, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  The Board finds that additional efforts to schedule an examination would be futile.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2015).

The Board finds the duties to notify and assist have been satisfied in this case.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran was assigned a 30 percent evaluation from May 29, 2010, the date of service connection.  As will be detailed below, the Board herein finds that a 70 percent disability rating, but no higher, is warranted for the period prior to June 13, 2011.  However, as will be explained below, a rating in excess of 30 percent is not warranted from June 13, 2011.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 39 to 61 as determined by VA examination and treatment providers.  These scores are indicative of moderate to severe impairment.  According to the DSM-V, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, GAF scores ranging from 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores of 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 70 percent disability rating is warranted under the schedular criteria for the period prior to June 13, 2011 and a rating in excess of the assigned 30 percent is not warranted from June 13, 2011.

In his August 2010 claim of entitlement to service connection for PTSD, the Veteran asserted that he suffers from increased irritability, difficulty sleeping, hypervigilance, night terrors, anxiety, as well as avoidance of public areas, loud noises, and areas of congestion.

An August 2010 VA treatment record documented the Veteran's complaints of depression and anger.  A GAF of 39 was assigned.  In a separate August 2010 VA treatment record, the Veteran reported that since his most recent deployment, he has experienced increased difficulty functioning in everyday life.  He reported recurrent nightmares.  The Veteran stated that he has difficulty driving in traffic and must drive in a certain lane on the highway to reduce his anxiety.  The Veteran reported that, if he sees garbage beside the road, he becomes hyper alert and attempts to swerve.  He also endorsed difficulty in crowds and stated that he often feels singled out by others "being cruel and mean to him."  The Veteran explained that he will occasionally "go into Hulk mode" and will feel very angry/aggressive, although he has never harmed anyone.  The Veteran also stated that before going to bed in the evening, he has to check the windows and doors to ensure everything is locked.  He was drinking up to two cases of beer per day until several days ago, when he decided to cut back.  The Veteran denied any prior suicidal ideation or in-patient psychiatric treatment.  The Veteran is divorced and lives with his fiancé.  He is going to school to earn a Master's degree in Business Administration (MBA).  The VA treatment provider noted that the Veteran was well-groomed and exhibited good verbal fluency.  His thought process and speech were normal.  He did not endorse delusions, hallucinations, or obsessions.  He denied suicidal and homicidal ideation.  The treatment provider indicated that the Veteran's mood "is a little more relaxed," although his affect is tense.  The Veteran's insight and judgment were moderate.  He additionally endorsed avoidance symptoms, difficulty falling or staying asleep, irritability, difficulty concentration, and hypervigilance.  The treatment provider confirmed a diagnosis of PTSD and assigned a GAF score of 60.

The Veteran was afforded a VA examination in November 2010 at which time it was noted that he had been received psychological treatment since August 2010.  The Veteran had been prescribed Prazosin, 1 mg, to treat his nightmares.  He reported symptoms of depressed mood, which may last up to four days without abating; he estimated he is depressed "most of the time."  The Veteran endorsed anhedonia, sleep onset and maintenance insomnia, anergia, difficulty concentrating, and decreased appetite with the loss of over 25 pounds in six months.  He also reported feelings of guilt, worthlessness, and hopelessness, as well as occasional passive suicidal ideation.  However, the Veteran clarified that he had no imminent suicidal intent.  He denied a history of violence or assaultiveness.  The Veteran explained that he had been divorced twice, with his most recent marriage from 2000 to 2008.  He indicated that he and his second wife divorced because of conflict with his former in-laws, as well as his ex-wife's lack of support of the Veteran's commitment to the military.  The Veteran currently lives with his girlfriend of six months; he reports that the relationship is good.  The Veteran stated that his relationship with his mother and siblings has been strained because of his multiple deployments and he is working to strengthen those relationships.  The Veteran reported that he has no friendships aside from mutual friends of his girlfriend.  With respect to leisure activities, the Veteran stated that he reads and does bible study.  The examiner noted that the Veteran is relatively socially isolated.

The November 2010 VA examiner described the Veteran as clean, neatly groomed, and appropriately dressed.  His speech was spontaneous and coherent.  His affect was constricted and he teared up when discussing his depression.  The Veteran's mood was depressed and tired.  He was well-oriented and his thought process was unremarkable.  His judgment was intact.  The Veteran stated that he sleeps two to three hours per night and naps twice during the day.  He denied hallucinations and obsessional behavior.  The Veteran reported that inattention and difficulty focusing have slowed his productivity.  He indicated that irritability has led to increased frustration and impaired social relations during group projects.  He also endorsed panic attacks; large gatherings of people can trigger panic attacks, which may last for up to 60 minutes.  The Veteran reported good impulse control with no episodes of violence.  His memory was normal.  The examiner concluded that the Veteran's PTSD symptoms caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but the Veteran was able to maintain generally satisfactory functioning.  The examiner confirmed a diagnosis of PTSD as well as mild, chronic dysthymic disorder.  A GAF of 61 was assigned.

The Veteran was hospitalized in December 2010 following an episode of suicidal ideation with both plan and intent.  Specifically, the Veteran was planning to commit suicide through exposure; he was located by his girlfriend and taken to the emergency department where he was placed on a psychiatric hold.  GAF scores of 45 and 41 were initially assigned.  His December 2010 in-patient intake summary indicated that he reported being hit by "waves of negative feelings" related to his military service.  He stated that he is occasionally suicidal, but mostly feels like punishing himself.  He endorsed feelings of guilt.  The Veteran reported that he continued to sleep only three hours per night.  He endorsed increasing impulsivity and an urge that he would like to not be around his loved ones because he is causing them pain.  The Veteran described an inability to read the emotions of other people and "always feels at the root of their problems."  The Veteran also endorsed a need to be punished and indicated that he has considered initiating conflict with the police in order to become injured.  He feels he is "losing everything."  He endorsed avoidance, increased arousal including difficulty falling or staying asleep, irritability, difficulty concentrating, and hypervigilance.  The Veteran clarified that he is still going to school to earn his MBA and continues to live with his fiancé.  A GAF of 52 was assigned.

The Veteran was discharged after several days of in-patient treatment.  Post-discharge VA treatment records document the Veteran's report of fear that he is harming others with his psychological symptoms.  See the VA treatment records dated December 2010.  He endorsed continuing hopelessness and guilt.  Id.  The Veteran subsequently reported that he moved out of the home he shared with his girlfriend and into the home of a friend.  Id.  He indicated that his problems are adversely impacting his girlfriend and her daughter.  Id.

In January 2011, the Veteran sought in-patient VA substance abuse treatment.  At that time, the Veteran reported that he could not keep himself stable.  He stated that his "self-care has been absolute crap" and he continued to endorse poor sleep.  He stated that his alcohol abuse recently escalated and he has begun to have thoughts of drinking himself to death.  See the VA treatment record dated January 2011.  A GAF of 48 was assigned.  Id.  He was subsequently admitted to the domiciliary, but he left against medical advice in early February 2011.  See the VA treatment records dated February 2011.  The Veteran then enrolled in cognitive processing therapy (CPT) for PTSD.  He completed twelve sessions of CPT on June 13, 2011.

VA treatment records dated after the Veteran's completion of CPT document his significant psychological improvement.  Specifically, VA treatment records dated June 20, 2011 note the Veteran's report that he is now able to recognize his "stuck points and his process for challenging them."  The Veteran stated that the beliefs he used to have are now different, "I know that it is important to have a different perspective and that I can have a different perspective.  I need to take care of my health first."  He contacted vocational rehabilitation with the intent of going back to school.  He began to try new things, including going to the gym.  He appeared neatly groomed and his affect was "more relaxed and has a broader range."  His mood was hopeful and positive.  He denied suicidal or homicidal ideation.  The treatment provider noted that the distress caused by the Veteran's PTSD symptoms "is much lower.  He is more hopeful, positive and has reasonable goals."  VA treatment records dated in August 2011 indicate that the Veteran started school at the DeVry Institute for training as a computer technician.  He also moved back in with his girlfriend, although he described that as a temporary solution.  He stated that "there are still problems with their relationship, but they care for each other."  He continued to work on finding balance in life.  He stated that he continues to use CPT and assertive communication skills.  The treatment provider described the Veteran as talkative and more positive about his future; "[h]e is very analytical but much more flexible in his thinking."  See the VA treatment record dated August 2011.

Subsequent VA treatment records documented the Veteran's continued improvement.  In October 2011, he reported that he was doing well in school.  He also expressed his intent to improve his relationship with his girlfriend, including going to couples counseling.  In November 2011, the Veteran reported that he was enjoying school and has made some acquaintances.  He stated that, although he does not consider them friends, he is appreciating the relationships and feels some degree of commonality with his classmates.  He indicated that this is the first time he has felt this way towards civilians.  In January 2012, the Veteran reported that he moved into his own place.  He and his girlfriend continued to work on their relationship in couple's therapy.  The treatment provider described the Veteran as "very reflective about his trauma healing work."  The Veteran reported that he continues to do well in school and has a 4.0 grade point average.  The treatment provider stated that the Veteran looked relaxed.  He smiles more often and expresses pleasure in his accomplishments; his mood is good.  The Veteran's speech was normal and his concentration was good.  See the VA treatment record dated January 2012.  VA treatment records dated April 2012 documented the Veteran's report that he is doing well and staying very busy.  He continues to do well in school and is seeing a personal trainer and taking yoga.  In addition, he is working 20 hours per week.  He stated that "this is difficult, not because of work, but dealing with people and staying out of their conflicts."  He continued to use his CPT principles.  The VA treatment provider noted that the Veteran is "working to integrate his experiences into a healthy life.  He has goals that he continues to work on."  The Veteran is also enjoying some social contacts.  See the VA treatment record dated April 2012.  In July 2012, the Veteran reported that he is maintaining a 4.0 average in school and has one year of school left.  He is physically active and plans to maintain and improve his routine.  The VA treatment provider indicated that "[s]ocially, he is very particular about how he spends his time.  States his focus is on school now and he has limited social time with like-minded students."  See the VA treatment record dated July 2012.  The treatment provider stated that the Veteran's PTSD symptoms "are at a low level and he monitors himself for triggers, and reactions.  He is very aware of his stuck points and uses challenging questions to work through difficult situations."  Id.  VA treatment records dated in October 2012 documented the Veteran's report that he is "doing okay."  He reported that he stays away from unhealthy relationships.  In reflecting on his post-deployment journey and where he is now, the Veteran stated, "I'm mindful of what has occurred in my life and I'm in a new chapter."  He continues to exercise and has begun cooking; he also continues to read in his leisure time.  A May 2013 VA treatment record noted that the Veteran presented for routine follow-up and "presents with no issues or concerns today."  His PTSD and MDD were described as stable.  A March 2015 record indicated that the Veteran was due for a two-year check-up, but had not responded to efforts to contact him.

Accordingly, the Board remanded the claim in September 2015 in order to afford the Veteran another VA examination.  However, as noted above, the Veteran failed to report for a VA examination scheduled in January 2016.  If entitlement to a VA benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655(b) (2015).  An appeal of an initial rating assigned in an original compensation claim continues to be an original claim as a matter of law.  See Turk v. Peake, 21 Vet. App. 565, 568 (2008); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The Board has thus considered the matter on the evidence available.

Accordingly, for the period prior to June 13, 2011, the Board finds that the impact of the Veteran's PTSD on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating.  To this end, the Board notes that the GAF scores assigned to this disability, prior to June 13, 2011, have reflected levels of moderate to severe impairment.  However, it is the symptoms specifically noted at the Veteran's evaluation and treatment records that are of the utmost significance.

In this regard, the Board finds that the symptomatology associated with the Veteran's service-connected PTSD supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; suicidal ideation; and difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been endorsed by the Veteran, and described by his VA treatment providers.  Moreover, as noted above, the Veteran was hospitalized for an exacerbation of his PTSD symptoms in December 2011 following an episode of suicidal ideation with plan and intent.  The Board has thoroughly reviewed the record and finds that the medical evidence shows that the Veteran's psychological symptoms were relatively consistent and of such severity as to warrant a 70 percent evaluation from the date of claim until June 13, 2011, the date of his last CPT treatment session.

Critically, total occupational and social impairment has not been shown at any point during this period.  Moreover, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Significantly, there is no indication of total occupational and social impairment in the record.

In this regard, the Board recognizes that the Veteran was not employed during the period under consideration.  However, no medical professional has provided any opinion indicating that the Veteran's psychological symptoms alone caused total occupational and social impairment prior to June 13, 2011.  Although he socially isolated himself, the Veteran did maintain a few friendships, as well as regular contact with certain family members including his fiancé.  His reported history of near-continuous depression, irritability, and suicidal ideation is specifically contemplated in the criteria for a 70 percent rating.  Moreover, he has consistently demonstrated appropriate hygiene, and his thought processes have been intact throughout the appeal period.  He was pursuing an MBA during this period, and the symptoms shown in the record do not equate to total occupational and social impairment.  Based on the totality of the evidence of record, the Veteran's PTSD warrants a 70 percent evaluation, but no higher, prior to June 13, 2011.

Turning to the time period from June 13, 2011, the Board finds that the Veteran's PTSD has been objectively manifested by some impaired mood and anxiety.  Critically, the evidence demonstrates that, following the completion of CPT in June 2011, his PTSD symptoms are, at most, indicative of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depression, anxiety, suspiciousness, nightmares, hypervigilance, intrusive thoughts, and irritability.  His PTSD has not been shown to result in occupational and social impairment with reduced reliability and productivity at any time after June 13, 2011.  38 C.F.R. § 4.130, DC 9411.  The Veteran, not only maintained, but increased social relationships including with his fellow students.  He participated in activities outside of the home including excelling at school and maintaining part-time employment.  Although the Veteran undoubtedly experienced mood disturbances, he repeatedly endorsed utilization of therapy techniques for the successful resolution of problems.  Moreover, there is no indication that the Veteran's occupational and social functioning was demonstrative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood after June 13, 2011.  In addition, total occupational and social impairment as a result of his PTSD has not been shown at any time.

Accordingly, the Board concludes that the totality of the evidence of record demonstrates that a 70 percent rating, but no higher, is warranted under the schedular criteria prior to June 13, 2011.  However, a disability rating in excess of 

30 percent is not warranted for the Veteran's service-connected PTSD at any time after June 13, 2011.

Additionally, the Board finds that the Veteran's PTSD does not warrant referral for extraschedular consideration at any time during the appeal period.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including depression, anxiety, suspiciousness, nightmares, hypervigilance, intrusive thoughts, anger and irritability.  The current 70 percent and 30 percent ratings contemplate these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  Here, review of the VA claims file demonstrates that the Veteran was, at times, unemployed during the appeal period.  However, he has not indicated, nor does the evidence suggest, that he is unable to seek or maintain employment as a result of his PTSD.  Therefore, the Board finds that a claim for TDIU has not been raised.








ORDER

An initial disability rating of 70 percent, but no higher, for PTSD is granted prior to June 13, 2011.

A disability rating in excess of 30 percent for PTSD is denied from June 13, 2011.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


